Citation Nr: 0528137	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 22, 1994, 
for a grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1972 to October 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO denied 
entitlement to an effective date earlier than June 22, 1994, 
for a grant of service connection for schizophrenia, 
undifferentiated type.  

In a handwritten statement received in May 2003 prior to the 
date of a scheduled hearing, the appellant withdrew the 
request for a personal hearing.  Regulations provide that an 
appellant may withdraw a hearing request at any time before 
the date of the hearing.  See 38 C.F.R. § 20.704(e) (2004).  

The Board remanded the claim in January 2004 to ensure 
compliance with provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), VA implementing regulations, and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  In a final decision issued on January 10, 1990, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.  

3.  On January 22, 1994, the RO received VA Form 21-4138, 
Statement in Support of Claim, in which the appellant 
requested that the veteran's claim of service connection for 
schizophrenia be reopened; this is the date that was 
subsequently assigned as the effective date for a grant of 
service connection and award of compensation for 
schizophrenia, chronic undifferentiated type.

4.  In August 1998, the Board denied a motion for 
reconsideration of the Board's January 1990.  

5.  In March 2000, the Board denied a motion alleging clear 
and unmistakable error in the Board's January 1990 decision. 

6.  The RO was not in receipt or possession of any evidence 
between January 10, 1990, and January 22, 1994, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on schizophrenia.


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 1994, 
for the award of service connection for schizophrenia have 
not been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 38 
C.F.R. § 3.400(q)(1)(ii) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant's claim was received in May 2000 and 
a rating was issued in June 2002.  The Board acknowledges 
that the timing of the notice in this case was noncompliant 
with the statutory requirement that it should precede the 
initial RO decision; however, the Board finds that this 
notice error was not prejudicial to the appellant.  The 
proper subsequent VA process, in this case consisting of 
subsequent RO adjudicative actions, a VCAA notification 
letter and a Board remand essentially cured the error in the 
timing of notice, and afforded the appellant a meaningful 
opportunity to participate effectively in the processing of 
the veteran's claim.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

In a letter sent in January 2004, the AMC notified the 
appellant of evidence needed for entitlement to an earlier 
effective date for a service connection claim and what the 
evidence must show to establish entitlement for an earlier 
effective date for service connection.  The AMC notified the 
appellant of three of the four required content elements.  
She was notified of the information and evidence not of 
record (1) needed to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  In essence, she was asked to submit any additional 
information she wanted to have considered.

Although the RO did not explicitly ask the appellant to 
provide "any evidence in [his] possession that pertains" to 
the claim, as provided in 38 C.F.R. § 3.159(b)(1), the 
appellant was advised, by virtue of a detailed November 2002 
statement of the case (SOC) of the pertinent law and what the 
evidence must show in order to substantiate the claim.  In 
addition, the November 2002 SOC provided the appellant with 
the new regulations implementing the VCAA.  We therefore 
believe that appropriate notice has been given in this case.  
In response to the January 2004 VCAA letter, the appellant 
did not submit additional information, but wrote that all 
evidence needed to make the decision was already on record 
and to please decide the case as soon as possible.  The 
appellant's response to the RO's communications thus cured 
(or rendered harmless) any previous omissions.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.  For these reasons, any failure in 
the language of VCAA notice by the AMC constituted harmless 
error.  It is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  There is, by law, no additional relevant evidence to 
be obtained in the context of a claim for an earlier 
effective date involving service connection based upon a 
claim reopened after final disallowance when the effective 
date to be assigned is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  Thus, it 
appears that all obtainable evidence identified by the 
appellant relative to the veteran's claim has been obtained 
and associated with the claims file, and that neither the 
appellant nor the representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In November 1974 the veteran filed an initial claim for 
entitlement to service connection for multiple conditions 
that included a nervous condition.  After review of service 
medical records and a report of a VA examination in January 
1975, the RO denied entitlement to service connection for 
competent, non-psychotic, latent schizophrenia in an April 
1975 rating decision.  The veteran did not appeal this 
decision and it became final.  

In a June 1977 rating decision the RO found that new and 
material evidence had not been received to reopen the claim.  
The veteran did not appeal this decision and it became final.  
In a February 1978 rating decision the RO determined that 
medical certificates, lay statements, and a Social Security 
Award letter submitted did not show a psychosis being 
manifested in service or within one year after discharge and 
that service connection for a nervous condition was not 
warranted.  The veteran initiated an appeal and a statement 
of the case was issued.  His appeal was not timely perfected 
and the decision became final.

In January 1987 the veteran requested to reopen his claim and 
by letter dated in January 1987 the RO informed him that new 
and material evidence needed to be submitted and that his 
request to reopen had been disallowed as he had failed to 
submit new and material evidence to substantiate his claim.  

After review of evidence submitted by the veteran, in an 
April 1987 rating decision the RO determined that the 
evidence did not establish a new factual basis to reopen the 
claim.  The veteran disagreed and appealed the case to the 
Board.

In February 1989, the Board remanded the issue of entitlement 
to service connection for an acquired psychiatric disorder 
for further development for an examination and evaluation by 
a board of VA psychiatrists.  The requested action was 
completed and the case was returned to the Board for further 
appellate consideration.  

The Board issued a decision in January 1990 wherein the Board 
noted that service connection had been denied for latent 
schizophrenia, nonpsychotic in an April 1975 rating action.  
The veteran had been notified of the decision and of his 
appellate rights; however, he had not appealed the decision.  
The Board considered the issue on a de novo basis. 

After review of all the evidence of record the Board 
concluded that an acquired psychiatric disorder was not 
incurred in or aggravated by active military service and a 
psychosis, if existent, may not be presumed to have been 
incurred in service.  Service connection for an acquired 
psychiatric disorder was denied. 

On June 22, 1994, the veteran submitted a request for service 
connection for a neuropsychiatric disorder and stated that 
all evidence was at a VA Medical Center and the records in 
the claims file associated with previous requests.  After 
review of VA outpatient treatment records received from 1975 
to 1991 and the report of a VA examination in January 1995 
showing a diagnosis of severe chronic, undifferentiated type 
of schizophrenia, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a nervous condition in a September 
1995 rating decision.  

The veteran was afforded a hearing at the RO in July 1996 at 
which his spouse and a psychiatrist testified regarding the 
veteran's prior and current psychiatric symptoms.  Records 
from the Social Security Administration (SSA) received in 
February 1997 show that the veteran was determined disabled 
pursuant to the Social Security Act as of November 30, 1976, 
due to chronic psychoneurotic reaction.

At a VA examination in November 1996 by a board of three 
psychiatrists, the diagnosis was schizophrenia, chronic 
undifferentiated type.  The examiners opined that all the 
evidence showed that the veteran's condition apparently 
started while he was in active duty, but was confirmed by 
records since the initial examination in 1975.  

In an August 1997 rating decision the RO granted entitlement 
to schizophrenia, chronic undifferentiated type with an 
evaluation of 100 percent effective June 22, 1994.  The 
veteran was notified of the decision by letter in September 
1997.  

In January 1998 the appellant asked for a record review of 
the case for a retroactive grant of 100 percent since the 
veteran's first claim or since 1976 when he was granted 
Social Security disability.  In June 1998 the appellant 
requested reconsideration of the Board's June 1990 decision 
based on clear and unmistakable errors which were specified 
in supplemental argument.  In August 1998, the Board denied 
reconsideration as a review did not demonstrate that the 
Board decision contained obvious error.  The Board pointed 
out that it also was construing the motion for 
reconsideration as a request for revision of a prior Board 
decision on the grounds of CUE.  As new regulations were 
being promulgated, the Board deferred determination of the 
request for revision of the prior Board decision on the 
grounds of CUE until final regulations become effective.  

In May 1999 the appellant informed the Board that the motion 
for reconsideration should be considered as a CUE motion.  In 
March 2000, the Board denied the motion alleging clear and 
unmistakable error in the Board's January 1990 decision.  

In July 2001 the appellant stated that in May 2000 and 
September 2000 she submitted a doctor's certificate and claim 
form seeking a re-opening of the veteran's claim for an 
earlier effective date of the 100 percent evaluation.  
According to the doctor's opinion the effective date should 
be May 1977, when the veteran was declared incapacitated by 
the SSA due to Schizophrenia, chronic, undifferentiated type.

VA outpatient treatment records from October 2000 through 
April 2002 show the veteran is under treatment and takes 
prescribed medication.  

III.  Analysis

The veteran has disagreed with the effective date assigned, 
and contends that the date should be based on his original 
claim received in November 1974, or in November 1976 when he 
was found disabled by the SSA.  His physician points out that 
May 1977 should be the effective date, a date on a letter 
showing that the veteran was in receipt of benefits from the 
SSA for being incapacitated due to schizophrenia.  

With regard to the contentions that either November 1976 or 
May 1977, dates of determinations by the SSA, should be the 
effective date, the Board notes that the criteria used by the 
SSA in making a determination differs from those shown in the 
regulations by which the Board is bound.

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

As discussed above, the Board considered the issue on a de 
novo basis and denied entitlement to an acquired psychiatric 
disorder in a January 1990 decision.  When a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 2002).  
With regard to a claim which has been disallowed, the claim 
shall be reopened, and the former disposition of the claim 
reviewed if new and material evidence is secured or 
presented.  38 U.S.C.A. § 5108 (West 2002).  

Because the determination is final, it cannot be reversed or 
revised absent evidence that the decision was clearly and 
unmistakably erroneous.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105.  The appellant specifically alleged clear and 
unmistakable error in the Board's January 1990 decision; 
however, the motion was denied in a March 2000 Board 
decision.  

The RO was not in receipt or possession of any evidence 
between January 10, 1990, and January 22, 1994, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on schizophrenia as no 
additional evidence was submitted or secured during this 
period.  

The veteran's claim was received on June 22, 1994.  
Additional evidence, other than service medical records, was 
received that included VA outpatient treatment records, the 
report of a VA examination in January 1995, a transcript of a 
July 1996 RO hearing, and the report of a VA examination in 
November 1996 with medical opinion. 

The Board notes that medical evidence did exist prior to 1994 
which reflected a diagnosis of schizophrenia.  However, the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
diagnosis, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde, supra.  Furthermore, because the veteran had not 
been granted service connection for his schizophrenia, the 
mere receipt of medical records cannot be construed as an 
informal claim.  See 38 C.F.R. § 3.157; Brannon v. West, 12 
Vet. App. 32, 35 (1998).  The eventual grant of service 
connection for schizophrenia was based upon the November 1996 
VA examination opinion, which was procured following the 
submission of the claim for service connection in June 1994.  

With respect to this claim, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As the evidence preponderates against the 
claim for an effective date earlier than January 22, 1994, 
for service connection for schizophrenia the benefit-of-the-
doubt doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b) (old 
and new version); Gilbert, supra.


ORDER

The claim for an effective date earlier than June 22, 1994, 
for the grant of service connection for schizophrenia is 
denied.





	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


